Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office action. In response to communications received 5/26/2021, Applicant, on
11/24/2021, amended claims 1, 12-13, 15, 17-18 and 25-28. Claims 9, 14 and 16 are canceled. Claims 1-8, 10-13, 15 and 17-28 remain pending in this application and have been rejected below.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.

Response to Amendment

 Applicant’s amendments have been considered.  However, additional 112(b) rejections have been raised below.
Applicant’s amendments have been considered.  However, the 101 rejection remain.
With respect to Applicant’s amendments, the 102/103 rejections are hereby removed.

Response to Argument

With respect to the 101 rejection, Applicant asserts that the pending claims include features similar to patent-eligible subject matter examples, such that the claimed invention addresses an “existing technical problem of how to deal with processing of a huge amount of data that is received in various forms from various sources” (See Remarks at pg. 12). Also, Applicant alleges that “the claims further emphasize that the invention achieves the technical solution while also improving the central server itself, by reciting that the accuracy and efficiency of the central server is improved” (See Remarks at pg. 12). Planet Bingo LLC v. VKGS LLC U.S. Court of Appeals, Federal Circuit 2013-1663 August 26, 2014). Therefore, the use of a system comprising a central server to receive, store and process data merely implements the abstract idea in the manner of “apply it” and constrains the abstract idea to a particular technological environment. Additionally, the claimed additional elements are not sufficient to amount to significantly more than the judicial exception because they, when considered as a whole, merely use conventional computer components to receive, store and process data and thus do not provide an inventive concept in the claims. See the updated 101 rejection below.

With respect to the 102 and 103 arguments, Applicant asserts that the amendments to the independent claims, including canceled claim 16, are not rejected by the cited references (See Remarks at pgs.13-14). As explained in the previous Non-Final Rejection, the prior art of record does not teach the limitations of canceled claim 16. Therefore, with these amendments, independent claims 1 and 25 as allowable over the prior art.  These claims are not allowed, however, because they remain rejected under 35 USC 112 and 101, as noted above.

Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 has a minor typographical error: “wherein the data processing module is adapted to transform the received electronic circular letters into a electronic sea shipping contract.” Examiner suggests amending the embolden claim language to:  “… an electronic sea shipping contract.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1-8, 10-13, 15 and 17-28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The first paragraph of 35 U.S.C. 112 requires that the “specification shall contain a written description of the invention.”  This requirement is separate and distinct from the enablement requirement. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v. G.D. Searle  & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing history and purpose of the written description requirement).

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.  However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).
Claim 1 and 25 recite the claim language of “… where each module of the plurality of add-in modules processes the processed data from the previous module of the chain and also the source data submitted as input of the previous module of the chain, wherein the source data is received from databases formed as a result of incoming circular letters processing, thereby improving accuracy and efficiency of the at least one central server.”  

However, the claim language reciting “… where each module of the plurality of add-in modules processes the processed data from the previous module of the chain and also the source data submitted as input of the previous module of the chain, wherein the source data is received from databases formed as a result of incoming circular letters processing, thereby improving accuracy and efficiency of the at least one central server” is so lacking in descriptive support in the specification, drawings, or within the originally filed claims such that one skilled in the art would be unable to reasonably conclude that the inventor had possession of the claimed invention.  Specifically, a review of the original disclosure indicates a complete absence of any explicit, inherent, or implicit description of the recited “… where each module of the plurality of add-in modules processes the processed data from the previous module of the chain and also the source data submitted as input of the previous module of the chain, wherein the source data is received from databases formed as a result of incoming circular letters processing, thereby improving accuracy and efficiency of the at least one central server.”  Applicant’s disclosure fails to provide support for an improvement to the central server from the processing of data from the modules in the chain. Accordingly, claims 1 and 25 are rejected for failure to comply with the written description requirement.

Claims 2-24 and 26-28 depend on Claims 1 and 25, respectively, and fail to cure the deficiencies noted above, and are therefore rendered similarly indefinite because of their dependency from an indefinite base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10-13, 15 and 17-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 2897259

The term “source data [Wingdings font/0xE0] module 1 processed data plus source data [Wingdings font/0xE0] module 2 of processed data from module 1 plus source data [Wingdings font/0xE0]... module N of processed data from module N-1 plus sources data [Wingdings font/0xE0] module N+1 of processed data from module N plus source data, where each module of the plurality of add-in modules processes the processed data from the previous module of the chain and also the source data submitted as input of the previous module of chain” in claims 1 and 25 is an unclear term which renders the claim indefinite. The symbols indicating the module of chain and the scheme or relation between the modules and source data in the term “source data [Wingdings font/0xE0] module 1 processed data plus source data [Wingdings font/0xE0] module 2 of processed data from module 1 plus source data [Wingdings font/0xE0]... module N of processed data from module N-1 plus sources data [Wingdings font/0xE0] module N+1 of processed data from module N plus source data, where each module of the plurality of add-in modules processes the processed data from the previous module of the chain and also the source data submitted as input of the previous module of chain” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.

The term “where each module of the plurality of add-in modules processes the processed data from the previous module of the chain and also the source data submitted as input of the previous module of the chain, wherein the source data is received from databases formed as a result of incoming circular letters processing, thereby improving accuracy and efficiency of the at least one central server” in claims 1 and 25 is an unclear term which renders the claim indefinite. Firstly, there is insufficient antecedent basis for “the previous module of the chain.”  Secondly, it is unclear how “processed data from the previous module of the chain and also the source data submitted as input of the previous module of the chain,” functions to improve “accuracy and efficiency of the at least one central server.” Specifically, the means in which the “processed data from the previous module of the chain and also the source data submitted as input of the previous module of the chain,” functions to improve “accuracy and efficiency of the at least one central server” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.

Claims 2-24 and 26-28 depend on Claims 1 and 25, respectively, and fail to cure the deficiencies noted above, and are therefore rendered similarly indefinite because of their dependency from an indefinite base claim.

Claim 5 recites “the system according to claim 1… the purpose of obtaining installation data...” There is insufficient antecedent basis for the italicized and emboldened language for this limitation in the claim. Appropriate correction is required.

Claim 6 recites “the system according to claim 1… changes of the specified data.” There is insufficient antecedent basis for the italicized and emboldened language for this limitation in the claim. Appropriate correction is required.

Claim 8 recites “The system according to claim 1, wherein the data processing module comprises an automated module of the solution generating connected with at least one database that contains data of the application for freight transportation.” There is insufficient antecedent basis for the italicized and emboldened language for this limitation in the claim. Appropriate correction is required.

Claim 11 recites “The system according to claim 1, wherein the data processing module comprises a module of the contract performance monitoring, including visualization of vessel traffic with cargo or without cargo by means of data of the external servers of GEO-systems and data of the GEO-devices of vessels.” There is insufficient antecedent basis for the italicized and emboldened language for this limitation in the claim. Appropriate correction is required.

Claim 12 recites “The system according to claim 11, wherein the module of the contract performance monitoring is implemented in the form of active chart.” There is insufficient antecedent basis for the italicized and emboldened language for this limitation in the claim. Appropriate correction is required.
Claim 19 recites “The system according to claim 18, wherein the application server is adapted to provide of the following processes in virtual space: visualization of demand for tonnage and tonnage offering in real-time mode on the information output data displaying characteristics and conditions of vessels' proposals and applications for freight transportation and/or visualization of supply and demand change in the open freight market in real-time mode and/or visualization of function of the automated module of the solution generating and/or visualization of interaction between components of the system for displaying the chosen vessel/cargo matches and vice versa on the external device of user.” There is insufficient antecedent basis for the italicized and emboldened language for this limitation in the claim. Appropriate correction is required.

Claim 23 recites “The system according to claim 1, wherein the package data processing module has an architecture in the form of scalable modules...” There is insufficient antecedent basis for the italicized and emboldened language for this limitation in the claim. Appropriate correction is required.

Claim 27 recites “the method according to claim 25… by displaying space of input data on the decision space.” There is insufficient antecedent basis for the italicized and emboldened language for this limitation in the claim. Appropriate correction is required.

Claim 28 recites “The method according to claim 25… the specified result in the automated module of solution generating.” There is insufficient antecedent basis for the italicized and emboldened language for this limitation in the claim. Appropriate correction is required.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10-13, 15 and 17-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

In accordance with Step 1, it is first noted that the claimed open freight market simulation system in claims 1-8, 10-13, 15 and 17-24 and the claimed method in claims 25-28 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Thus, Step 1 is satisfied with respect to claim 1-8, 10-13, 15 and 17-28.

In accordance with Step 2A, Prong One, Claims 1-8, 10-13, 15 and 17-28 are rejected because the claimed invention is directed to the abstract idea of determining an order to be charged without significantly more. The independent claim(s) recite(s):
	e-mail sending/receiving media
data on peculiarities and/or conditions of vessels' proposals as to the freight transportation, associated with a created personal account of participants of open freight market
data on peculiarities and/or conditions of application for freight transportation, associated with a created personal account of participants of open freight market;
 data on peculiarities and/or conditions of a transportation facility functioning, associated with a created personal account of transport infrastructure subjects; and 
  wherein the data processing module is adapted to generate a complex of the personal accounts of participants of open freight market and a complex of the personal accounts of transport infrastructure subjects, ensuring a functioning of an open freight market, via website and/or via software client, installed on the external device of a user; 
wherein the data processing module is adapted to receive and store data of a complex of the applications for freight transportation and a complex of the applications on the proposals of vessels in form of electronic circular letters using e-mail service and/or using manual input and/or using data carrier through the personal account of participant of open freight market; 
 wherein the data processing module comprises a module of generation of at least one first internal database, containing data on the complex of the applications for freight transportation; 
wherein the data processing module further comprises a module of generation of at least one second internal database, containing data on the complex of the applications on the proposals of vessels; 
wherein the data processing module is adapted to transform the received electronic circular letters into a electronic sea shipping contract, containing data on cargo for transportation and data on vessel for transportation, as well as conditions for carriage of freight and port of departure and port of destination date using information, received from the personal accounts of participants of open freight market and complex of personal accounts of transport infrastructure subjects; 
that contains data of the generated electronic sea shipping contracts, associated with the received applications and/or the personal accounts of users;
wherein the data processing module … recognizes tonnage offering, including data as follows: name and identification codes of vessels, vessel operating characteristics, position of vessels, date of opening of a vessel, requirements to cargos and essential conditions of transaction, and data on demands for tonnage, including the following data: description of cargos, qualitative and quantitative characteristics of cargos, dimensioning specifications, lay can, conditions of transport, significant conditions of transaction, submitting in electronic form prepared in any form via e-mail service and/or via physical media and/or via manual input by means of website and/or via software client; 
wherein the data recognition module has a structure of add-in modules, comprising source data [Wingdings font/0xE0] module 1 processed data plus source data [Wingdings font/0xE0] module 2 of processed data from module 1 plus source data [Wingdings font/0xE0]... module N of processed data from module N-1 plus sources data [Wingdings font/0xE0] module N+1 of processed data from module N plus source data, where each module of the plurality of add-in modules processes the processed data from the previous module of the chain and also the source data submitted as input of the previous module of chain, wherein the source data is received from databases formed as a result of incoming circular letters processing, thereby improving accuracy and efficiency of the at least one central server.

	receiving … data of a complex of applications for freight transportation and a complex of applications on proposals of vessels (offering tonnage) in form of electronic circular letters using e-mail service and/or using manual input and/or using physical media through a personal account of a participant, of the complex of personal accounts of participants of open freight market, in the form of electronic circular letters; 
generation of a number of the relevant applications and data on the peculiarities and/or conditions of the vessels' proposals as to transportation of cargo for further agreement of the contract data by means of message exchange between the personal accounts of participants of open freight market: 
transformation of a number of relevant applications into an electronic sea shipping contract, containing data on cargo for transportation and data on vessel for transportation, as well as conditions for carriage of freight and port of departure and port of destination date using information, received from the personal accounts of participants of open freight market and complex of personal accounts of transport infrastructure subjects, using the data processing module; 
the application data for freight transportation and data of the created electronic sea shipping contract in a database, connected with the central server; and 
sending the electronic sea shipping contract … using the personal account of the participant.

According to Step 2A, Prong Two, this judicial exception is not integrated into a practical application because the use of an open freight market simulation system comprising hardware-software system including a hardware module and a data processing module, the hardware module comprising: at least one central server; and a complex of external devices of users, connected with the central server by data interchange means; wherein the central server is connected with the central server by data interchange means; wherein the central server is connected with external e-mail servers; the hardware module further comprises at least one database; geo-systems external servers and with geo-devices for receiving/transmitting data (i.e. “sending/receiving media;” “receiving… data of the complex of the applications for freight transportation;” “obtaining the vessel’s geographical coordinates and cargo transported;” etc.); storing data (i.e. “one database that contains data on peculiarities and/or conditions;” “one internal database containing data on the complex of the applications and processing data;” (i.e. “decides an order in which the plurality of vehicles are charged” etc.) and repeating steps is merely implementing the abstract idea steps of valuing an idea in the manner of “apply it”. Using a computer-readable medium and apparatus to receive, store and process data resulting from this kind of evaluative analysis merely implements the abstract idea in the manner of “apply it” and constrains the abstract idea to a particular technological environment.

In accordance with Step 2B, the claims only recites the additional elements – an open freight market simulation system comprising hardware-software system including a hardware module and a data processing module, the hardware module comprising: at least one central server; and a complex of external devices of users, connected with the central server by data interchange means; wherein the central server is connected with the central server by data interchange means; wherein the central server is connected with external e-mail servers; the hardware module contains connected with the central server at least one database; geo-systems external servers and with geo-devices are recited at a high-level of generality (i.e., as a generic computing components performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. When considering these additional elements as an ordered combination, the additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, when considered as a whole, merely use conventional computer components to receive, store and process data and thus do not provide an inventive concept in the claims. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more, it is first noted that the courts have recognized that “receiving, processing, and storing data” (i.e. “one database that contains data on peculiarities and/or conditions;” “one internal database containing data on the complex of the applications and processing data;” etc.); and “receiving or transmitting data over a network (i.e. “sending/receiving media;” “receiving… data of the complex of the applications for freight transportation;” “obtaining the vessel’s geographical coordinates and cargo transported;” etc.), e.g., using the Internet to gather data” to be well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner ((MPEP 2106.05d (II)). Also, as noted in the Applicant’s Specification, “The central server can be arranged in cloud storage or of any other kind with the secure operating system. As the external user device one can use cell phone or smartphone, or desktop computer, or laptop, or netbook, or tablet computer, equipped with the central server 1 data exchange facility, data processing facilities and means for displaying data on the screen of an external user device… the system can be connected with any external data bases” (See Specification pgs. 27 and 42). From the interpretation of the Specification and the MPEP, the claimed additional physical elements perform functions of the claimed invention that are operable on a general-purpose computer. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Further, the dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’. The dependent claims do not remedy these deficiencies. Taken as a whole and in any ordered limitation, the claimed invention clearly recites an abstract idea whose implementation is merely in the manner of “apply it” and thus fails to integrate the abstract idea into a practical exception and therefore is not patent eligible under 35 USC 101.

Allowable over the prior art
Claims 1-8, 10-13, 15 and 17-28 is allowable over the prior art for the following reasons:  Independent claims 1 and 25 recite a particular chain order scheme structure that is not taught by the prior art.  In particular, the prior art of record does not teach the limitations directed to a “source data [Wingdings font/0xE0] module 1 processed data plus source data [Wingdings font/0xE0] module 2 of processed data from module 1 plus source data [Wingdings font/0xE0]... module N of processed data from module N-1 plus sources data [Wingdings font/0xE0] module N+1 of processed data from module N plus source data, where each module of the plurality of add-in modules processes the processed data from the previous module of the chain and also the source data submitted as input of the previous module of chain,” thus rendering claims 1 and 25 as allowable over the prior art.  These claims are not allowed, however, because they remain rejected under 35 USC 112 and 101, as noted above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kluss (6,463,419): A ship chartering system is implemented on a computer or telecommunications network, such as the Internet, and is meant to supplement or replace services offered by current shipping brokers. The system allows a charterer to locate acceptable ships, receive bids from ship owners, and negotiate contract terms for their cargo. Ship owners are able to update their ship positions and cargo capabilities, add new ships to a database of available ships, and bid on the transportation of cargo entered by a charterer in an open market solicitation. In a preferred embodiment, both charterers and ship owners must subscribe to the system in order to access and participate in it.

Clarke et al. (US 2016/0335593): A method, system, and computer program product provides efficient matching of shipments with carriers and real time online tracking of shipments. The method includes receiving a carrier input that includes a desired end destination of an equipment of the carrier, and a processor locating at least one available shipment having one of (i) a shipment pick-up point within a pre-established, shipment pick-up zone and (ii) a shipment delivery point within an acceptable shipment drop-off zone of the desired end destination.


Sharp et al. (US 2002/0111892): This invention relates to a marketplace and management system related thereto. In particular, it relates to a marketplace for freight transportation and the systems necessary to support such a marketplace.

Kocis et al. (US 2009/0187450): A computer modeling application is disclosed for finding the optimal solution to maximize total net margin, for the assignment of vehicles (e.g., especially vessels) in an available fleet to perform a set of voyages to transport cargo comprising one or more bulk products during a planning period, as well as an apparatus and method employing the same.

Siig et al. (US 2014/0058775): A Global Supply Chain Intelligence system ("GSCI") adapted to predict, discover and verify commodity trade flows. Creating and maintaining a dataset that tracks real and near real-time commodity flows as they happen as an input to the GSCI. The dataset used in a business intelligence process within the GSCI to arrive at an output, such as a predicted price behavior, a price alert, a risk alert, etc.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/TIMOTHY PADOT/             Primary Examiner, Art Unit 3683